UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2013 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2013 Annual Report to Shareholders DWS Small Cap Growth Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 11 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 27 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Information About Your Fund's Expenses 38 Tax Information 39 Advisory Agreement Board Considerations and Fee Evaluation 44 Board Members and Officers 50 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. As a result, we believe that U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 10 for more complete performance information. Investment Process In choosing stocks, portfolio management focuses on individual security selection rather than industry selection. For its most recent fiscal year ended September 30, 2013, DWS Small Cap Growth Fund returned 32.54%, slightly underperforming the Russell 2000® Growth Index return of 33.07%. The past 12 months represented a robust period for small-cap stocks, as investor appetite for equities and strong mutual fund inflows boosted market momentum. At the start of 2013, a last-minute congressional agreement to avert the "fiscal cliff" spurred a robust market rally through most of February. And despite worries regarding the effects of U.S. budget sequestration and a potential bank run in Cyprus, the "risk-on" trade was back in early March. Strong inflows to equity mutual funds contributed to the upward momentum and improved macroeconomic data lifted investor confidence. Uncertainty regarding the U.S. Federal Reserve Board's (the Fed's) potential tapering of its monthly asset purchase program gave market watchers pause during August. Investors then began to focus on the looming congressional debates regarding the fiscal budget and debt ceiling in September. Evidence continues to mount that we have likely entered a sustainable economic recovery buoyed by a strong rebound in the housing market, the emergence of U.S. energy independence, manufacturing recovery and falling budget deficit. Given this positive backdrop, stocks closed the fund's fiscal year on a very positive note and near all-time highs. "Over the coming year, we believe that continued recovery for the domestic economy, a declining U.S. budget deficit, the benefits of greater U.S. energy independence, stability in the Eurozone and investor reallocation into equities from a historically low level will be supportive of the stock market." Positive Contributors to Fund Performance For the period ending September 30, 2013, strong stock selection in the health care, financials and consumer discretionary sectors contributed to fund performance. With regard to sector allocation, underweights in health care and materials, in addition to an overweight in industrials, were additive. The top individual security-level contributors to relative performance included Pacira Pharmaceuticals, Inc., NQ Mobile, Inc. and WageWorks, Inc.Pacira, the fund's largest holding as of September 30, 2013, was up strongly on continued favorable news regarding the launch of EXPAREL, its non-opioid medicine for postsurgical pain. NQ Mobile provides security and utility software and services for mobile devices. The company continues to rapidly expand the range of applications and services it offers, in addition to signing new distribution partners. WageWorks provides tax-advantaged programs for consumer-directed health spending account benefits. The firm's shares outperformed on accelerating revenue growth and improved prospects deriving from the health care exchanges being created under the Affordable Care Act. Negative Contributors to Fund Performance Stock selection in information technology, consumer staples and energy detracted from fund results during the period. In addition, sector allocation had a negative effect on returns, based mainly on an overweight in energy and underweights to consumer discretionary and financials. The largest individual detractors from performance on a company level included Detour Gold Corporation, DFC Global Corp. and Thermon Group Holdings, Inc. Shares of Detour Gold, an early-stage gold mining firm based in Canada, declined after gold prices fell precipitously and the company's mining costs surged. We sold out of the position prior to September 30, 2013. DFC Global offers various financial services including consumer loans to underbanked consumers. The stock underperformed after changes in U.K. regulations dramatically reduced the company's growth expectations. We exited the stock prior to September 30, 2013. Thermon Group is a provider of engineered heat-tracing equipment for pipes and vessels. Thermon's shares weakened owing to a mild start to the heating season and after winning lower-margin greenfield projects. At the end of the period, we continued to hold Thermon. Outlook and Positioning Over the coming year, we believe that continued recovery for the domestic economy, a declining U.S. budget deficit, the benefits of greater U.S. energy independence, stability in the Eurozone and investor reallocation into equities from a historically low level will be supportive of the stock market. Political turmoil has the potential to spur volatility as it has in the past, but we believe that the bull market that began four and a half years ago still has further to go. Typical factors that end a cycle, including inflation, policy tightening and excessive optimism, do not appear to be on the short-term horizon. We continue to position the fund for economic recovery and remain focused on our bottom-up stock selection process. We believe that we have positioned the portfolio to withstand an environment of elevated uncertainty by holding high-quality stocks with favorable valuations and attractive growth prospects. We are committed to remaining fully invested and to owning world-class companies with solid management, strong growth, and attractive product niches and pricing power. As market volatility diminishes, healthier balance sheets and attractive valuations should support a solid merger and acquisition cycle for small-cap companies. Ten Largest Equity Holdings at September 30, 2013 (16.4% of Net Assets) 1. Pacira Pharmaceuticals, Inc. Development, commercialization and manufacturing of proprietary pharmaceutical products 2.3% 2. Chart Industries, Inc. Manufacturer of equipment used in public storage 1.8% 3. CoStar Group, Inc. Provider of building plan information 1.7% 4. Ultimate Software Group, Inc. Designs, markets and supports Web-based and client/servers 1.7% 5. Portfolio Recovery Associates, Inc. Provides outsourced receivables management 1.7% 6. Cardtronics, Inc. Operates a network of automated teller machines 1.5% 7. Ciena Corp. Develops and markets communications network platforms and software 1.5% 8. MAXIMUS, Inc. Provides program management and consulting services 1.4% 9. Buffalo Wild Wings, Inc. Owns and operates Buffalo Wild Wings Bar and Restaurants 1.4% 10. Tenneco, Inc. Manufacturer of automotive products and packaging design 1.4% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 11. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 50 for contact information. Portfolio Management Team Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. — Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. — Portfolio Manager for Global Small Cap and US Small and Mid Cap Equity: New York. — BS, Carlson School of Management, University of Minnesota; CFA Charterholder. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. — Joined Deutsche Asset & Wealth Management in 1999 with 15 years of industry experience; previously, she served as a Senior Research Analyst. Prior to joining, she worked as a Latin America Market Strategist at J.P. Morgan Securities. Previously, she was an Equity Strategist at UBS Securities and a Research Analyst in the Portfolio Strategy Group at Goldman Sachs. Her research has been referenced by Harvard University, Duke University, The World Bank, AIMR/CFA publications and in several global finance textbooks. — Portfolio Manager for US Small and Mid Cap Equity: New York. — BA in Mathematical Statistics, Columbia University; MBA in Finance, Stern School of Business, New York University; Deutsche Bank Ambassador and member of the DB Philanthropy Committee since 2011. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 2000 Growth Index is an unmanaged, capitalization-weighted measure of 2,000 of the smallest capitalized U.S. companies with a greater-than-average growth orientation and whose common stocks trade on the NYSE, NYSE Alternext US (formerly known as "AMEX") and Nasdaq. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Risk-on (and risk-off) trades refer to the global investment settings and economic patterns under which price behavior responds to, and is driven by, changes in investor risk tolerance. The risk-on risk-off theory states that during periods when risk is perceived to be low, investors tend to invest in higher-risk investments, and when risk is perceived to be high, investors tend to gravitate toward lower-risk investments. Sovereign debt is debt that is issued by a national government. Overweight means that a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means that a fund holds a lower weighting in a given sector or stock. Consumer discretionary is the sector of the economy that includes companies (such as apparel and automobile companies) that sell nonessential goods and services. Performance Summary September 30, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % % Russell 2000® Growth Index† % % % Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % Russell 2000® Growth Index† % % % Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % Russell 2000® Growth Index† % % % Class R 1-Year Life of Class* Average Annual Total Returns as of 9/30/13 No Sales Charges % % Russell 2000® Growth Index† % % Class S 1-Year 5-Year Life of Class** Average Annual Total Returns as of 9/30/13 No Sales Charges % % % Russell 2000® Growth Index† % % % Institutional Class 1-Year 5-Year Life of Class** Average Annual Total Returns as of 9/30/13 No Sales Charges % % % Russell 2000® Growth Index† % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.46%, 2.47%, 2.22%, 3.46%, 1.24% and 0.99% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class R shares commenced operations on May 1, 2012. The performance shown for the index is for the time period of April 30, 2012 through September 30, 2013, which is based on the performance period of the life of Class R. ** Class S and Institutional Class shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through September 30, 2013, which is based on the performance period of the life of Class S and Institutional Class. † The Russell 2000 Growth Index is an unmanaged, capitalization-weighted measure of 2,000 of the smallest capitalized U.S. companies with a greater-than-average growth orientation and whose common stocks trade on the NYSE, NYSE Alternext US (formerly known as "AMEX") and Nasdaq. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 9/30/13 $ 9/30/12 $ Investment Portfolio as of September 30, 2013 Shares Value ($) Common Stocks 96.4% Consumer Discretionary 16.2% Auto Components 1.4% Tenneco, Inc.* Diversified Consumer Services 0.8% Outerwall, Inc.* (a) Hotels, Restaurants & Leisure 4.2% Buffalo Wild Wings, Inc.* (a) Jack in the Box, Inc.* Life Time Fitness, Inc.* (a) Red Robin Gourmet Burgers, Inc.* Household Durables 1.7% Ethan Allen Interiors, Inc. (a) Ryland Group, Inc. (a) Media 2.0% Cinemark Holdings, Inc. Sinclair Broadcast Group, Inc. "A" Specialty Retail 4.3% ANN, Inc.* (a) Children's Place Retail Stores, Inc.* DSW, Inc. "A" Penske Automotive Group, Inc. (a) Sears Hometown & Outlet Stores, Inc.* Textiles, Apparel & Luxury Goods 1.8% Carter's, Inc. (a) Deckers Outdoor Corp.* (a) Consumer Staples 5.6% Food & Staples Retailing 2.8% Susser Holdings Corp.* (a) The Fresh Market, Inc.* (a) United Natural Foods, Inc.* (a) Food Products 2.8% Boulder Brands, Inc.* (a) Hain Celestial Group, Inc.* (a) Snyder's-Lance, Inc. (a) Energy 5.5% Energy Equipment & Services 2.1% Dril-Quip, Inc.* Helix Energy Solutions Group, Inc.* Hornbeck Offshore Services, Inc.* (a) Oil, Gas & Consumable Fuels 3.4% Americas Petrogas, Inc.* (a) Oasis Petroleum, Inc.* (a) PDC Energy, Inc.* (a) Rosetta Resources, Inc.* Western Refining, Inc. (a) Financials 7.6% Capital Markets 1.8% Financial Engines, Inc. (a) WisdomTree Investments, Inc.* Commercial Banks 1.6% Banco Latinoamericano de Comercio Exterior SA "E" The Bancorp., Inc.* Tristate Capital Holdings, Inc.* Consumer Finance 2.9% Encore Capital Group, Inc.* (a) Portfolio Recovery Associates, Inc.* (a) Thrifts & Mortgage Finance 1.3% Ocwen Financial Corp.* Health Care 19.4% Biotechnology 3.1% Anacor Pharmaceuticals, Inc.* (a) Ligand Pharmaceuticals, Inc. "B"* Momenta Pharmaceuticals, Inc.* Synta Pharmaceuticals Corp.* Health Care Equipment & Supplies 7.9% Analogic Corp. ArthroCare Corp.* CONMED Corp. Derma Sciences, Inc.* HeartWare International, Inc.* Sunshine Heart, Inc.* SurModics, Inc.* Thoratec Corp.* Zeltiq Aesthetics, Inc.* (a) Health Care Providers & Services 3.2% Centene Corp.* ExamWorks Group, Inc.* Team Health Holdings, Inc.* Universal American Corp. Life Sciences Tools & Services 0.7% Furiex Pharmaceuticals, Inc.* Pharmaceuticals 4.5% DepoMed, Inc.* Flamel Technologies SA (ADR)* Pacira Pharmaceuticals, Inc.* Questcor Pharmaceuticals, Inc. (a) Industrials 14.5% Commercial Services & Supplies 1.6% Interface, Inc. Team, Inc.* Electrical Equipment 2.4% AZZ, Inc. Thermon Group Holdings, Inc.* (a) Machinery 4.5% Altra Holdings, Inc. Chart Industries, Inc.* (a) Manitex International, Inc.* WABCO Holdings, Inc.* Professional Services 2.2% TrueBlue, Inc.* WageWorks, Inc.* Road & Rail 2.3% Roadrunner Transportation Systems, Inc.* Swift Transportation Co.* (a) Trading Companies & Distributors 1.5% Applied Industrial Technologies, Inc. United Rentals, Inc.* (a) Information Technology 23.5% Communications Equipment 2.2% Ciena Corp.* (a) Finisar Corp.* Electronic Equipment, Instruments & Components 1.9% Cognex Corp. (a) IPG Photonics Corp. (a) Internet Software & Services 1.7% CoStar Group, Inc.* IT Services 3.5% Cardtronics, Inc.* MAXIMUS, Inc. Virtusa Corp.* Semiconductors & Semiconductor Equipment 4.2% Advanced Energy Industries, Inc.* Cavium, Inc.* Photronics, Inc.* RF Micro Devices, Inc.* Semtech Corp.* (a) Software 10.0% Aspen Technology, Inc.* Bottomline Technologies de, Inc.* (a) CommVault Systems, Inc.* Covisint Corp.* Imperva, Inc.* NQ Mobile, Inc. (ADR)* (a) PTC, Inc.* Qlik Technologies, Inc.* (a) TiVo, Inc.* Tyler Technologies, Inc.* Ultimate Software Group, Inc.* Materials 3.3% Chemicals 0.7% Minerals Technologies, Inc. Construction Materials 1.0% Eagle Materials, Inc. Metals & Mining 1.6% Haynes International, Inc. U.S. Silica Holdings, Inc. (a) Telecommunication Services 0.8% Diversified Telecommunication Services inContact, Inc.* Total Common Stocks (Cost $79,026,171) Exchange-Traded Fund 0.7% SPDR S&P Biotech (a) (Cost $539,004) Securities Lending Collateral 35.2% Daily Assets Fund Institutional, 0.09% (b) (c) (Cost $38,666,944) Cash Equivalents 3.9% Central Cash Management Fund, 0.05% (b) (Cost $4,336,723) % of Net Assets Value ($) Total Investment Portfolio (Cost $122,568,842)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $123,187,841. At September 30, 2013, net unrealized appreciation for all securities based on tax cost was $26,414,625. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $28,581,959, and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,167,334. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2013 amounted to $37,706,667, which is 34.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
